POLEN, Judge.
Melvin Bryant appeals a final judgment convicting him of sexual battery with slight force, alleging that the trial court should have granted his motion for mistrial based on prosecutorial comments during closing argument. Bryant also appeals the imposition of the costs of prosecution, and a public defender fee. We affirm the denial of the motion for mistrial, as we find the prosecutor’s comments closer to those found not to require a mistrial in Holliday v. State, 389 So.2d 679 (Fla. 3d DCA 1980). We also affirm the imposition of the costs of prosecution and the special public defender fee because Bryant failed to object to either one, thus failing to preserve the imposition of these fees and costs for appellate review. See Norman v. State, 676 So.2d 7 (Fla. 4th DCA 1996); Holmes v. State, 658 So.2d 1185 (Fla. 4th DCA 1995) (affirming the imposition of costs of prosecution and special public defender fees as there was no objection below).
GLICKSTEIN and SHAHOOD, JJ., concur.